ADVISORS SERIES TRUST c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, Wisconsin 53202 March 4, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Advisors Series Trust (the “Trust”) File Nos.:333-17391 and 811-07959 Edgar Lomax Value Fund (S000005075) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust on behalf of its series, Edgar Lomax Value Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated February28,2011, and filed electronically as Post-Effective Amendment No.349 to the Trust’s Registration Statement on FormN-1A on February 28, 2011. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
